DETAILED ACTION
1.	The following Office Action is based on the amendment filed on April 6, 2021, having claims 41-60 (claims 21-40 having been cancelled). 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,204 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 41, 45, and 46 of the instant application are similar in scope with claims 1 and 14 of the Patent. The claims of the instant application omit that the wireless communication involves one or more IoT devices associated with one or more QoS requirements. 
Thus, it would have been obvious to someone of ordinary skill in the art to omit that the wireless communication involves one or more IoT devices associated with one or more QoS requirements. The motivation to omit that the wireless communication involves one or more IoT devices associated with one or more QoS requirements is to have a flexible wireless communication network with different types of devices handling different types of traffic. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). 

s 50-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,204 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 50 and 51 of the instant application correspond in scope with claim 7 of the Patent. The claims of the instant application omit that the wireless communication involves one or more IoT devices. 
Thus, it would have been obvious to someone of ordinary skill in the art to omit that the wireless communication involves one or more IoT devices. The motivation to omit that the wireless communication involves one or more IoT devices is to have a flexible wireless communication network with different types of wireless-enabled devices. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). 

Specification
5.	The abstract of the disclosure is objected to because of the following informalities:
	The acronyms IoT, CBSDs (sic), MSO, ISM, and RAT should be defined at least once in the abstract. Correction is required. See MPEP § 608.01(b).

Claim Objections
6.	Claims 42-49, 51-54, 56-57, and 59-60 are objected to because of the following informalities:
	The word “Claim” recited in claims 42-49, 51-54, 56-57, and 59-60 must be written in lower-case letters. 
	The acronyms 3GPP and CBRS must be defined at least once in claim 51. 
Appropriate correction is required.

Allowable Subject Matter


8.	Claims 55-60 are allowed.

9.	The following is a statement of reasons for the indication of allowable subject matter: 
For claims 55-57, the prior art fails to teach or render obvious a combination of:
determine one or more operational policies relating to the plurality of wireless-enabled PAN devices; and
communicate, via the second wireless interface apparatus, data to the at least one wireless access node apparatus to implement the determined one or more operational policies; and
computerized connectivity optimization apparatus, the connectivity optimization apparatus comprising computerized logic configured to optimize one or more operational factors, the optimization of the one or more operational factors configured to cause allocation of at least a portion of an available bandwidth to a first tier before allocation of a portion of the available bandwidth to a second tier, the first tier being of a higher priority than the second tier, the optimization further configured to ensure that at least one of connectivity or performance for respective ones of the plurality of wireless-enabled PAN devices associated with the first tier is sufficient.
For claims 58-60, the prior art fails to teach or render obvious a combination of:
determine one or more operational policies relating to the plurality of wireless-enabled PAN devices; and
communicate, via the second wireless interface apparatus, data to the at least one wireless access node apparatus to implement the determined one or more operational policies; and

collect second data relating to the obtained data of the at least one of the plurality of IoT-enabled wireless devices over a period of time; and
apply machine learning computerized logic to the collected second data to learn patterns among detected RF signals associated with the obtained data as a function of time. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471